Title: To Thomas Jefferson from Anna Maria Brodeau Thornton, 15 January 1808
From: Thornton, Anna Maria Brodeau
To: Jefferson, Thomas


                  
                     Jany. 15. 1808
                  
                  Mrs. Thornton’s Compliments to the President of the U.S. and having heard that he possesses a copy of Made. Stäel’s celebrated Novel, “Corinne” & not being able to procure it elsewhere at present, hopes he will excuse the liberty she takes in requesting the favor of a perusal of it, if disengaged. Mrs T. will take particular of the work should the President oblige her with it.—
               